Perkins, J.
Indictment for an assault and battery. Indictment quashed.
We are not informed of the objection to this indictment. The attorney of the defendant below on whose motion it was quashed, has adopted the censurable practice — censurable because it delays the business of the Court by imposing upon it the additional labours of counsel — of permitting the record to be submitted to us unaccompanied by any thing directing our attention to the question to be examined, and without referring us to authorities upon it.
The record shows that the indictment was found at a regular term of the Jennings Circuit Court, by a competent number of qualified grand jurors duly sworn as such, who *215upon their oath presented, “That Simeon Wimple, on the eighteenth day of June eighteen hundred and forty-four, at the county of Jennings aforesaid, with force and arms, did make an assault upon the body of one De Witt Clinton Dean, and him the said De Witt Clinton Dean did then and there beat, strike, and wound, in a rude, angry, and insolent manner, and other wrongs and injuries to him the said De Witt Clinton Dean then and there did, contrary to the form of the statute, &c., and against the peace,” &c.
A. A. Hammond and J. H. Bradley, for the state.
This indictment very nearly conforms to approved precedents in such cases, except in the omission of the words “ late of said county,” and the averment that the heating and wounding were to Dean’s damage. We do not see the materiality of either of the parts omitted. By our law, a person who strikes another in a rude, insolent, or angry manner, is liable to indictment in the county in which the act is committed, whether the person struck were late of said county, or were damaged, or not. An indictment bringing a case within the law must be good.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.